DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Allowable Subject Matter
3.	Claims 1-9 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-8 is the inclusion of the claimed limitations that: said front panel extends from said concave bottom face over the soundboard of said guitar, with an included obtuse angle of 95 degrees formed between said concave bottom face of said top panel and said inside face of said front panel so as to prevent a guitarist's arm or said front panel from contacting the soundboard and hampering the projection of air and sound from the soundboard, as well as eliminating the 90 degree pressure point on the guitarist's arm that occurs at the intersection of the guitar's sidewall and soundboard, and fitting over guitars with greater than 90 degree side wall to soundboard interfaces. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claim 9 is the inclusion of the claimed limitations that: said front panel extends from said concave bottom face over said a guitar's soundboard, with an included obtuse angle of 95 degrees formed between said concave bottom face of said top panel and said inside face of said front panel to prevent the cut off the flow of blood to a guitarist's arm, to prevent said guitarist's arm and said armrest from contacting said soundboard and affecting the volume and sound projected from said soundboard, and to allow the armrest to fit over guitars with domed soundboards. It is these limitations found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837